DETAILED ACTION
Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 recites “an additional plurality of LED filaments”. It is unclear if this contains the previous led filament set forth in claim 1 or is a different set of LED filaments. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 2016/0356461) in view of Edmond (U.S.  2011/0310587). 
Regarding claim 1, Lai teaches a light emitting device (see fig. 4, 5) having a longitudinal axis (see fig. 5) comprising: 
at least one LED light source (led light 10) adapted for, in operation, emitting first light, 
at least one LED filament (led filament 20) adapted for, in operation, emitting second light, at least one translucent core element (light guiding element 50) the translucent core element comprising a circumferential wall, and an outer bulb (lampshade 70) enclosing the at least one translucent core element and the at least one LED filament (see fig. 5), wherein the at least one LED light source being arranged in the inner space, and the at least one LED filament being arranged outside and supported by (see fig. 5, end of filament 20 is supported by end of 50) of the at least one translucent core element, and wherein the at least one translucent core element is centrally arranged on the longitudinal axis (see fig. 4).  
Lai does not teach that the translucent core element comprises an inner space enclosed by the circumferential wall and that the light source was arranged in the inner space enclosed by the circumferential wall. 

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an LED within a hollow core element as taught by Edmond in place of the LED emitting into a solid element of Lai to achieve a higher efficiency and use of the light, i.e. all of the light is emitted into the tube directly, instead of some stray light being emitted in the cavity that the light source of Lai is located within. 
Regarding claim 2, Lai further teaches that the at least one LED filament is arranged on or at the translucent core element, and/or wherein the at least one LED filament is extending in parallel with the longitudinal axis (A), or the at least one LED filament is tilted with respect to the longitudinal axis (see fig. 5, all three options dependent on location along filament, i.e. arranged on, parallel in center, tilted at connection points).  
Regarding claim 3, the combination of Lai and Edmond does not teach that the ratio of the intensity of the second light emitted by the at least one LED filament to the 3intensity of the light emitted from the translucent core element is more than 3, more than 4, or more than 5.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the ratio of the intensity of the filament to the core element to be more than 3, 4, or 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). I.e., the ratio of the intensities of the filament to the central core element is capable of being achieved in the prior art as different intensity of filaments and diodes are well known. To optimize the ratio requires only routine skill in the art and is based entirely upon the desired aesthetics of the appearance of the bulb and the light output. 
The Examiner notes that applicant may overcome the interpretation of claim 3 by showing that the prior art is not capable of achieving the result, that the ratio is taught against by the prior art, or that the ratio achieves an unexpected result. 
Regarding claim 4, Lai teaches comprising a plurality of LED filaments (see p. 0023, up to 4 filaments), the plurality of LED filaments being arranged equally spaced around the translucent core element (see fig. 4).   
Regarding claim 7, Lai teaches that the translucent core element comprises a higher reflectivity and/or is more backscattering at the position of the at least one LED than at the remaining part of the translucent core element (filaments have inherently higher reflectivity and backscattering than remaining surface of core). 
The Examiner notes that the filaments are connected to the light guiding material at the top. At the connection portion they have a higher reflectivity and/or backscattering. 
Regarding claim 9, Lai teaches that that the circumferential wall of the translucent core element comprises a cavity at the position of the at least one LED filament (recess 52).
Regarding claim 10, Lai teaches that the at least one LED filament is arranged at least partially within the cavity (see fig. 2).
Regarding claim 11, Edmond teaches that at least one of the translucent core element and the cavity comprise a luminescent material (wavelength conversion tube).
Regarding claim 14, Lai teaches a lamp comprising a light emitting device according to
Regarding claim 15, Lai teaches that the translucent core element further includes a physical connection to the at least one led filament (see fig. 5).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Edmond, further in view of CN 204313016U (attached).

‘016 teaches at least one further LED filament, the at least one further LED filament being arranged in the inner space enclosed by the circumferential wall of the translucent core element (see fig. 1).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a filament inside the converting member as taught by ‘016, of Edmund to further enhance the light of the LED and enable a higher brightness and a different color temperature, thereby forming a more uniform and better CRI light source, as is known in the art. 
Claim 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Edmond, further in view of Wu (U.S. 2015/0009673).
Regarding claim 6, Edmond teaches that the translucent core element comprises a scattering material (phosphor particles 114).
Edmond does not teach that the concentration of the scattering material is higher at the position of the at least one LED filament than at the remaining part of the translucent core element.
Wu teaches concentration of the scattering material is higher at positions of undesired light transmittance. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have altered the distribution of scattering material as taught by Wu to be located in higher density at positions that have undesired light emissions, such as the portions of light guiding element that faces the filaments of Lai, as the filaments will inherently lower light emission by blocking, reflecting, or absorbing the light.  

Regarding claim 8, Lai does not teach that the circumferential wall of the translucent core element comprises a larger thickness at the position of the at least one LED filament than at the remaining part of the translucent core element.  
Wu teaches using a larger thickness at a position of undesired light transmittance (see fig. 1a).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have altered thickness of the translucent element taught by Edmond as taught by Wu to be thicker in regions of less desirable light emission (such as in directions the filaments are located) as the filaments will inherently lower light emission by blocking, reflecting, or absorbing the light.  
The combination of Wu, Edmond, and Lai results in the translucent core element of Edmond comprising a larger thickness as taught by Wu at the position of the at least one LED filament of Lai than at the remaining part of the translucent core element.
Regarding claim 12, Edmund and Lai does not teach that a part of the translucent core element comprises a higher transmissivity than the remaining part of the translucent core element.
Wu teaches that a part of the lens with a higher tranmissivity than the remaining part of the lens (see fig. 1a). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have altered thickness of the translucent element taught by Edmond as taught by Wu to be thicker in regions of less desirable light emission (such as in directions the filaments are located) as the filaments will inherently lower light emission by blocking, reflecting, or absorbing the light.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmond in view of Lai, further in view of Ge (U.S. 2015/0036341).
Regarding claim 13, Lai teaches that at least an outer surface of the circumferential wall of the translucent core element is parallel (see fig. 5) with the longitudinal axis (A) and/or comprises a curvature in the longitudinal direction (L) and/or is inclined with respect to the longitudinal axis (A).
Lai does not teach that the at least one LED filament extends in parallel with the outer surface of the circumferential wall of the translucent core element.
Ge teaches that the LED filaments extend in parallel with the outer surface of the circumferential wall of the translucent core element ( see fig. 1). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have the filaments extend straight as taught by Ge in the structure of Lai for aesthetic purposes, or for enabling direction connection of the filaments to the guiding element.   
Allowable Subject Matter
Claim 16 is allowable.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 recites, inter alia, “the at least one LED filament being arranged outside of and arranged to follow the curvature of the circumferential wall of the translucent core element, and wherein the at least one translucent core element is centrally arranged on the longitudinal axis…” The limitation that the filament follows the curvature of the core element is not taught by the prior art. Additionally, such modification of any prior art with the translucent core element and led filament combination would not be feasible to one of ordinary skill in the art and would result in the destruction of properties of the invention. E.g. one would not modify Lai  as the translucent core is not substantial enough and the supporting and following of the curvature would result in a light blocking function of the filaments. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the led filaments of Lai are not supported by the at least one translucent core element, the Examiner respectfully disagrees. 
The filaments of Lai are attached to the extent of the translucent core element, the Examiner finds that all the structures are connected together and therefore supported by each other. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875